     Case 3:14-cr-01288-DMS Document 1487 Filed 12/28/20 PageID.15359 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No.: 14cr1288 DMS
12                                  Plaintiff,
                                                     ORDER DENYING AS MOOT
13    v.                                             DEFENDANT’S PETITION FOR
                                                     HOME CONFINEMENT UNDER
14    DAMEON DESEAN SHELTON,
                                                     THE CARES ACT
15                                Defendant.
16
17         On August 7, 2020, Defendant filed a petition for home confinement under the
18   CARES Act. The Government filed an opposition to the petition on August 19, 2020.
19   According to the Bureau of Prisons website, Defendant was released from custody on
20   December 23, 2020. See https://www.bop.gov/inmateloc/. Accordingly, his petition is
21   denied as moot.
22         IT IS SO ORDERED.
23   Dated: December 28, 2020
24
25
26
27
28

                                                 1
                                                                              14cr1288 DMS
